IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                  No. 00-50697
                                Summary Calendar



                                 AN THI MCCAHON,

                                                    Plaintiff-Appellant,

                                     versus

                                FELECIA WILLIAMS,

                                                    Defendant-Appellee.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. A-99-CV-436-JN
                          --------------------
                            February 9, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     An Thi McCahon appeals the summary judgment on the ground of

qualified immunity in favor of defendant Felecia Williams regarding

a request for an arrest warrant.              McCahon alleges that Williams’s

actions   in    seeking    an     arrest      warrant   were   not     objectively

reasonable     because    there    was   no    probable   cause   to    support   a

conclusion that McCahon made a false statement to a police officer.

Williams’s affidavit provided sufficient support for a finding of

probable cause.     See Malley v. Briggs, 475 U.S. 335, 345 (1986).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 00-50697
                                     -2-

      McCahon also alleges that McCahon’s actions were objectively

unreasonable because McCahon made the report in Collin County and

therefore she could not be tried for the crime in Travis County,

from which the warrant issued.        She has failed to show that the

magistrate judge in Travis County could not have issued the arrest

warrant.   See TEX. CRIM. P. CODE ANN. art. 15.03(a)(2) (Vernon 2000).

 Williams’s actions in seeking the warrant in Travis County were

therefore objectively reasonable.

      McCahon finally asserts that, even if a finding of probable

cause exists, this court should go beyond that finding to balance

the   interests   of   the   individual   against   the   state.      Such   a

balancing test should be conducted after a finding of probable

cause only in “extraordinary” circumstances involving “searches or

seizures conducted in an extraordinary manner, unusually harmful to

an individual’s privacy or even physical interests[.]”             See, e.g.,

Whren v. United States, 517 U.S. 806, 818 (1996) (direct appeal of

criminal conviction).        Williams’s actions in obtaining an arrest

warrant against McCahon did not harm McCahon’s privacy or physical

interests to any unusual degree.          The district court’s grant of

summary judgment in favor of Williams on the grounds of qualified

immunity is AFFIRMED.